DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.

Status of Claims
Claim(s) 1-3, 5-7, 9, 11 and 14-15 is/are currently amended. Claim(s) 4 has/have been canceled. Claim(s) 1-3 and 5-15 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Interpretation
In view of Applicant's amendments to the claims, no limitations have been interpreted to invoke 35 U.S.C. 112(f). The only remaining "unit" limitation, the "electric power source unit" limitation, has been interpreted not to invoke 35 U.S.C. 112(f) because the claim limitations in combination (i.e., "an electric power source unit configured to supply electric power to an internal device portion; and a monitor configured to monitor a battery capacity of the electric power source unit") recite and/or modify the above-noted limitation with sufficient structure, material, or acts for performing the claimed function (i.e., a battery). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and claims dependent thereon and claims dependent thereon are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9-11 and claims dependent thereon, each of the failure determining limitations is indefinite. Specifically, it is unclear what conditions result in recalibration and what conditions result in determining failure. Applicant appears to disclose once "failure" is determined, the sensing apparatus should be repaired or replaced (pg. 43), indicating determining apparatus failure is a different determination than determining the apparatus should merely be recalibrated. However, Applicant discloses, "If the difference is greater than TH3, the sensing apparatus determines that recalibration is required. […] If the difference is greater than TH3, recalibration is not performed, and the processing advances to step S1316, and a message may be presented to the user indicating that a failure is likely to be occurring in the sensing apparatus, as in the example of FIG. 11" (pg. 48). A similar disclosure is made with respect to Figure 12: "Such calculation is performed in such a manner that |second blood pressure value - fourth blood pressure value| […] is greater than |first blood pressure value - third blood pressure value| […] and in the case of |second blood pressure value - fourth blood pressure value| > TH4, it is determined that recalibration is required. […] If |second blood pressure value - fourth blood pressure value| is greater than |first blood pressure value - third blood pressure value| […] and in the case of |second blood pressure value - fourth blood pressure value| > TH4, as in the example of FIG, 12, the processing may advance to step S1316 without performing recalibration, and a message may be presented to the user indicating that a failure is likely to be occurring in the sensing apparatus" (pgs. 49-50). For the same condition(s), Applicant discloses recalibration "is required" and recalibration "is not performed" and failure is likely to be occurring. Additionally, since the conditions for performing recalibration and determining failure are described as the exact same criteria, it is unclear in what manner determining failure differs from determining a recalibration is required, such that the scope of the failure determination is unclear. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9-11 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9-11 and claims dependent thereon, the examiner notes claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I).
As discussed above with respect to rejections under 35 U.S.C. 112(b), Applicant discloses the exact same conditions for the exact same data indicates both that recalibration is required and recalibration is not performed and failure is likely to be occurring. In view of this disclosure, Applicant fails to sufficiently disclose an algorithm for determining that a failure is likely to be occurring because Applicant discloses these exact same conditions also indicate that a recalibration is required and discloses no means/method (or algorithm) for differentiating between requiring recalibration and not performing recalibration and determining a failure is likely to be occurring. 

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2003/0004421 A1 (Ting) or, in the alternative, under 35 U.S.C. 103 as obvious over Ting in view of US 2005/0228301 A1 (previously cited, Banet).
Regarding claims 1 and 3, Ting teaches a biological information measuring apparatus (e.g., Fig. 14) comprising a sensing apparatus (blood pressure monitoring device/watch 26) and a calibration device (auto-calibrator 50):
the calibration device comprising: a first processor configured to intermittently measure first biological information (¶¶ [0107]-[0110] microprocessor for determining reference/absolute measures of systolic and diastolic blood pressure); and a transmitter configured to transmit data including the first biological information to the sensing apparatus, such that the calibration device and the sensing apparatus communicate with each other (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and
the sensing apparatus comprising: a detector configured to detect a pulse wave continuously in time (¶ [0073] sensor 10 including a transducer 12; ¶ [0126] pressure transducer generating a continuous electrical signal to capture a complete arterial waveform; etc.); a receiver configured to receive the data from the calibration device (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and a calculator (¶ [0097] microprocessor 64) configured to calibrate the pulse wave based on the first biological information (¶¶ [0117]-[0125]), and calculate second biological information based on the pulse wave (¶ [0110] continuous blood pressure monitoring following calibration), 
wherein the detector, the calculator, and the first processor are configured to be provided at an identical site of a left wrist or a right wrist of a living body, wherein the first processor is configured to be disposed closer to an upper arm than the detector (e.g., Fig. 14, where the calibrator and watch are disposed on the same wrist, with the calibrator/the first processor thereof being disposed closer to an upper arm than the watch).
Ting teaches the calibration device and the sensing apparatus communicate with each other by means of a transmitter of the calibration device transmitting data including the first biological information to the sensing apparatus and a receiver of the sensing apparatus receiving said data. Ting discloses the transmitter/receiver comprises a physical communication system (i.e., physical interface) as discussed above, which is believed to be encompassed by the broadest reasonable interpretation of the above-noted "transmitter" and "receiver" limitations. However, the only disclosed transmitter/receiver elements in the present application communicate wirelessly (e.g., page 20). Accordingly, if it is Applicant's intention that the claimed transmitter and receiver are necessarily limited to communicating wirelessly, Ting does not disclose this feature. 
Banet teaches/suggests a comparable system comprising a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302): 
wherein the calibration device comprises a first processor configured to intermittently measure first biological information (electronic system 308; ¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and a wireless transmitter configured to transmit data including the first biological information to the sensing apparatus (short-range radio transmitter 310; ¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
wherein the sensing apparatus comprises a detector configured to detect a pulse wave continuously (light source 3 and photodetector 31 and/or pulse oximetry circuit 35 of the wrist-mounted monitoring device 304; ¶ [0042] continuous pulse wave feature measurements); a wireless receiver configured to receive the data from the calibration device (wireless transceiver 38; ¶ [0036]); and a calculator configured to calibrate the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ting with the transmitter comprising a wireless transmitter and the receiver comprising a wireless receiver, such that the calibration device and the sensing apparatus communicate with each other wirelessly, as taught/suggested by Banet in order to in order to eliminate the need for a physical connection, such as a cable, between the calibration device and the sensing apparatus, thereby providing a more comfortable or less burdensome system and/or as a simple substitution of one known suitable means or method of facilitating communications between the calibration device and the sensing apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Ting/Ting as modified teaches and/or suggests the first processor is configured to measure the first biological information with higher precision than the second biological information obtained from the detector (¶ [0106] where auto-calibrator 50 measures systolic and diastolic blood pressure using a cuff and a conventional occlusive method, which Applicant discloses is more precise than pulse-wave derived blood pressure in pg. 19, line 26 - pg. 20, line 8). 
Regarding claim 13, Ting/Ting as modified teaches/suggests the detector is configured to detect the pulse wave beat by beat (¶ [0084] the arterial pressure is picked up as a waveform as each heart beat reaches the radial artery, Fig. 13, etc.), and the first biological information and the second biological information are blood pressures (¶ [0108]; ¶ [0139]; etc.). 
Regarding claim 14, Ting teaches a method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus configured to detect a pulse wave (blood pressure monitoring device/watch 26) and a calibration device configured to measure first biological information (auto-calibrator 50), the method comprising:
in the calibration device: intermittently measuring first biological information with a first processor (¶¶ [0107]-[0110] microprocessor for determining reference/absolute measures of systolic and diastolic blood pressure); and transmitting data including the first biological information to the sensing apparatus, such that wherein the calibration device and the sensing apparatus communicate with each other (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and
in the sensing apparatus: detecting a pulse wave continuously in time with a detector (¶ [0073] sensor 10 including transducer 12; ¶ [0126] pressure transducer generating a continuous electrical signal to capture a complete arterial waveform; etc.); receiving the data from the calibration device (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); calibrating the pulse wave based on the first biological information with a calculator (¶ [0097] microprocessor 64; (¶¶ [0117]-[0125]); and calculating second biological information from the pulse wave with the calculator (¶ [0110] continuous blood pressure monitoring following calibration), 
wherein the detector that detects the pulse wave continuously in time, the calculator that calibrates the pulse wave and calculates the second biological information, and the first processor that intermittently measures the first biological information are provided at an identical site of a left wrist or a right wrist of a living body (e.g., Fig. 14, where the calibrator and watch are disposed on the same wrist). 
Ting teaches the calibration device and the sensing apparatus communicate with each other by means of a transmitter of the calibration device transmitting data including the first biological information to the sensing apparatus and a receiver of the sensing apparatus receiving said data. Ting discloses the transmitter/receiver comprises a physical communication system (i.e., physical interface) as discussed above, which is believed to be encompassed by the broadest reasonable interpretation of the above-noted "transmitter" and "receiver" limitations. However, the only disclosed transmitter/receiver elements in the present application communicate wirelessly (e.g., page 20). Accordingly, if it is Applicant's intention that the claimed transmitter and receiver are necessarily limited to communicating wirelessly, Ting does not disclose this feature. 
Banet teaches/suggests a comparable method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus configured to detect a pulse wave (monitoring device 304) and a calibration device configured to measure first biological information (calibration device 302), the method comprising: 
in the calibration device: intermittently measuring first biological information with a first processor (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and wirelessly transmitting data including the first biological information to the sensing apparatus, such that the calibration device and the sensing apparatus wirelessly communicate with each other (¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
in the sensing apparatus: continuously detecting a pulse wave with a detector (¶ [0042] continuous pulse wave feature measurements); wirelessly receiving the data from the calibration device (¶ [0036]); calibrating the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device); and calculating second biological information from the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ting with wirelessly transmitting data including the first biological information to the sensing apparatus and the sensing apparatus wirelessly receiving the data from the calibration device, such that the calibration device and the sensing apparatus communicate with each other wirelessly, as taught/suggested by Banet in order to in order to eliminate the need for a physical connection, such as a cable, between the calibration device and the sensing apparatus, thereby providing a more comfortable or less burdensome method and/or as a simple substitution of one known suitable means/method of facilitating communications between the calibration device and the sensing apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 15, Ting teaches a non-transitory computer readable medium storing a computer program of a biological information measuring apparatus including a sensing apparatus (blood pressure monitoring device/watch 26) and a calibration device (auto-calibrator 50) (, throughout specification, software programs), the computer program being executed by processors of the sensing apparatus and the calibration device to provide the steps of:
in the calibration device: intermittently measuring first biological information (¶¶ [0107]-[0110] microprocessor for determining reference/absolute measures of systolic and diastolic blood pressure); and transmitting data including the first biological information to the sensing apparatus, such that wherein the calibration device and the sensing apparatus communicate with each other (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and
in the sensing apparatus: detecting a pulse wave continuously in time (¶ [0073] sensor 10 including transducer 12; ¶ [0126] pressure transducer generating a continuous electrical signal to capture a complete arterial waveform; etc.); receiving the data from the calibration device (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); calibrating the pulse wave based on the first biological information (¶ [0097] microprocessor 64; (¶¶ [0117]-[0125]); and calculating second biological information from the pulse wave (¶ [0110] continuous blood pressure monitoring following calibration), 
wherein the detecting of the pulse wave, the calibrating of the pulse wave, the calculating of the second biological information, and the intermittently measuring of the first biological information are at an identical site (e.g., Fig. 14, where the calibrator and watch are disposed on the same wrist). 
Ting teaches the calibration device and the sensing apparatus communicate with each other by means of a transmitter of the calibration device transmitting data including the first biological information to the sensing apparatus and a receiver of the sensing apparatus receiving said data. Ting discloses the transmitter/receiver comprises a physical communication system (i.e., physical interface) as discussed above, which is believed to be encompassed by the broadest reasonable interpretation of the above-noted "transmitter" and "receiver" limitations. However, the only disclosed transmitter/receiver elements in the present application communicate wirelessly (e.g., page 20). Accordingly, if it is Applicant's intention that the claimed transmitter and receiver are necessarily limited to communicating wirelessly, Ting does not disclose this feature. 
Banet teaches/suggests a comparable system/method comprising: in the calibration device, wirelessly transmitting data including the first biological information to the sensing apparatus, such that the calibration device and the sensing apparatus communicate wirelessly; and in the sensing apparatus, wirelessly receiving the data from the calibration device (see, e.g., discussion of claims 1 and 14 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Ting with wirelessly transmitting data including the first biological information to the sensing apparatus and the sensing apparatus wirelessly receiving the data from the calibration device, such that the calibration device and the sensing apparatus communicate with each other wirelessly, as taught/suggested by Banet in order to in order to eliminate the need for a physical connection, such as a cable, between the calibration device and the sensing apparatus, thereby providing a more comfortable or less burdensome method and/or as a simple substitution of one known suitable means/method of facilitating communications between the calibration device and the sensing apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over Ting in view of Banet and US 2016/0045119 A1 (previously cited, David). 
Regarding claim 2, Ting teaches a biological information measuring apparatus (e.g., Fig. 14) comprising a sensing apparatus (blood pressure monitoring device/watch 26) and a calibration device (auto-calibrator 50):
the calibration device comprising: a first processor configured to intermittently measure first biological information (¶¶ [0107]-[0110] microprocessor for determining reference/absolute measures of systolic and diastolic blood pressure); and a transmitter configured to transmit data including the first biological information to the sensing apparatus, such that the calibration device and the sensing apparatus communicate with each other (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and
the sensing apparatus comprising: a detector configured to detect a pulse wave continuously in time (¶ [0073] sensor 10 including a transducer 12; ¶ [0126] pressure transducer generating a continuous electrical signal to capture a complete arterial waveform; etc.); a receiver configured to receive the data from the calibration device (¶ [0114] physical interface for connecting the calibration device and sensing apparatus; ¶ [0108] downloading systolic and diastolic readings to the watch, indicating readings are transmitted from the calibration device to the sensing apparatus); and a calculator (¶ [0097] microprocessor 64) configured to calibrate the pulse wave based on the first biological information (¶¶ [0117]-[0125]), and calculate second biological information based on the pulse wave (¶ [0110] continuous blood pressure monitoring following calibration), 
wherein the detector, the calculator, and the first processor are configured to be provided at an identical site of a left wrist or a right wrist of a living body, wherein the first processor is configured to be disposed closer to an upper arm than the detector (e.g., Fig. 14, where the calibrator and watch are disposed on the same wrist, with the calibrator/the first processor thereof being disposed closer to an upper arm than the watch).
Ting teaches the calibration device and the sensing apparatus communicate with each other by means of a transmitter of the calibration device transmitting data including the first biological information to the sensing apparatus and a receiver of the sensing apparatus receiving said data. Ting discloses the transmitter/receiver comprises a physical communication system (i.e., physical interface) as discussed above, which is believed to be encompassed by the broadest reasonable interpretation of the above-noted "transmitter" and "receiver" limitations. However, the only disclosed transmitter/receiver elements in the present application communicate wirelessly (e.g., page 20). Accordingly, if it is Applicant's intention that the claimed transmitter and receiver are necessarily limited to communicating wirelessly, Ting does not disclose this feature. 
Banet teaches/suggests a comparable system comprising a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302): 
wherein the calibration device comprises a first processor configured to intermittently measure first biological information (electronic system 308; ¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and a wireless transmitter configured to transmit data including the first biological information to the sensing apparatus (short-range radio transmitter 310; ¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
wherein the sensing apparatus comprises a detector configured to detect a pulse wave continuously (light source 3 and photodetector 31 and/or pulse oximetry circuit 35 of the wrist-mounted monitoring device 304; ¶ [0042] continuous pulse wave feature measurements); a wireless receiver configured to receive the data from the calibration device (wireless transceiver 38; ¶ [0036]); and a calculator configured to calibrate the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ting with the transmitter comprising a wireless transmitter and the receiver comprising a wireless receiver, such that the calibration device and the sensing apparatus communicate with each other wirelessly, as taught/suggested by Banet in order to in order to eliminate the need for a physical connection, such as a cable, between the calibration device and the sensing apparatus, thereby providing a more comfortable or less burdensome system and/or as a simple substitution of one known suitable means or method of facilitating communications between the calibration device and the sensing apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Ting/Ting as modified does not teach the sensing apparatus comprises an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration. However, Banet teaches/suggests the sensing apparatus requires recalibration at least after a predetermined time period (e.g., ¶ [0042]).
David teaches/suggests an apparatus comprising a calibration device (Fig. 2, absolute blood pressure monitor) and a sensing apparatus (Fig. 2, pulse waveform detector and co-located control device, ¶ [0037]) including an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device (¶¶ [0026]-[0028] where, when recalibration is necessary, the system contacts an automatic sphygmomanometer that inflates a cuff on the patients arm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ting with the sensing apparatus further comprising an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device as taught/suggested by David in order to facilitate automatic recalibration either at a predetermined time or when a predetermined physiological event(s) is/are detected (David, ¶¶ [0010]-[0011]; etc.), in order to ensure the accuracy of the second biological information calculated from the pulse wave.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as obvious over Ting in view of Banet, as applied to claim(s) 1 above, and further in view of US 2012/0330112 A1 (Lamego) and US 5,335,665 A (previously cited, Suzuki).
Regarding claims 5 and 6, Ting as modified teaches/suggests the limitations of claim 1, but does not teach the calibration device further comprises an electric power source unit configured to supply electric power to an internal device. 
Lamego teaches/suggests a calibration/cuff-based blood pressure device (patient monitor 302) comprising an electric power source unit configured to supply electric power to an internal device portion (¶ [0078] battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Ting with the calibration device further comprising an electric power source unit configured to supply electric power to an internal device portion as taught/suggested by Lamego in order to provide the calibration device with the power necessary to perform its disclosed function(s). 
Ting as modified does not teach the calibration device further comprises a monitor configured to monitor a battery capacity of the electric power source unit, wherein the transmitter is configured to transmit capacity data including the battery capacity to the sensing apparatus upon completion of measurement by the first processor or upon activation of the calibration device and the receiver is configured to receive the capacity data, or the sensing apparatus further comprises a second processor configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which the pulse wave cannot be calibrated. 
However, both Ting and Banet teach and/or suggest the sensing apparatus may comprise a user interface for relaying information to a user, such as a display (e.g., Ting, ¶ [0110]; Banet, Fig. 4; etc.). Lamego teaches/suggests monitoring a battery capacity of the electric power source unit (¶ [0078]). Additionally, Suzuki teaches/suggests an occlusive blood pressure measuring device comprising a monitor configured to monitor a battery capacity of the electric power source unit and generate capacity data upon completion of measurement by the measuring device or upon activation of the measuring device (col. 5, line 43 - col. 6, line 3, monitoring power-supply voltage), a processor configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which a cuff-based blood pressure measurement cannot be performed (col. 5, line 43 - col. 6, line 3, comparing voltage to various thresholds to determine operational status); and a prompter configured to prompt charging or replacement of the electric power source unit upon determining that the battery capacity has decreased to a level at which a cuff-based blood pressure measurement cannot be performed (col. 5, line 43 - col. 6, line 3, displaying a battery replacement mark).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Ting with the calibration device further comprising a monitor configured to monitor a battery capacity of the electric power source unit upon completion of measurement by the first processor or upon activation of the calibration device; and the apparatus comprising a second processor configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which the pulse wave cannot be calibrated (i.e., a cuff-based measurement cannot be performed) and a prompter configured to prompt charging or replacement of the electric power source unit upon determining that the battery capacity has decreased to the level at which the pulse wave cannot be calibrated as taught and/or suggested by Suzuki in order to notify a user when a battery needs to be replaced to continue to provide reliable calibration measurements. Additionally, since the sensing apparatus of Ting as modified already comprises means for processing data (Fig. 3, 18) and means for prompting a user (Fig. 3, 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Ting with the transmitter of the calibration device being configured to transmit capacity data including the battery capacity to the sensing apparatus upon completion of measurement by the first processor or upon activation of the calibration device, the receiver of the sensing apparatus being configured to receive said capacity and comprising the second processor and prompter in order to enable the existing display of the sensing apparatus to provide a user with additional pertinent information, such as the above-noted battery status.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Ting in view of Banet, as applied to claim(s) 1 above, and further in view of Lamego.
Regarding claims 7 and 8, Ting as modified teaches/suggests the limitations of claim 1, but does not teach the first processor is configured to count a number of measurements performed by the first processor, the transmitter is configured to transmit number data containing the number of measurements performed to the sensing apparatus upon completion of measurement by the first processor or upon activation of the calibration device, the receiver is configured to receive the number data, and the sensing apparatus further comprises a second processor configured to determine, based on the number data, whether or not the number of measurements performed has exceeded a certain number of times of usage.
Lamego teaches/suggests a calibration/cuff-based blood pressure device (patient monitor) comprising a first processor (microprocessor 114) configured to count a number of measurements performed by the first processor upon completion of measurement by the first processor to generate number data containing the number of measurements performed (¶ [0051] each time the gas reservoir 102 is used to inflate the inflatable cuff 104, the patient monitor 106 can update usage data); a second processor configured to determine, based on the number data, whether or not the number of measurements performed has exceeded a certain number of times of usage; and a prompter configured to prompt replacement of the calibration device if the number of measurements performed has exceeded a certain number of times of usage (¶ [0053] when the usage data indicates that the capacity of the gas reservoir 102 is about to be (or has been) met, the patient monitor 106 can alert a user that the gas reservoir 102 should be replaced). Lamego further discloses the type of blood pressure measurement device the above-noted features are utilized with comprises a gas reservoir for inflating a cuff, which is advantageous as it permits blood pressure measurements to be performed without pump and/or motor in the device (¶ [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Ting the first processor being configured to count a number of measurements performed by the first processor upon completion of measurement by the first processor to generate number data containing the number of measurements performed by the first processor, and to further comprise a second processor configured to determine, based on the number data, whether or not the number of measurements performed has exceeded a certain number of times of usage, and a prompter configured to prompt replacement of the calibration device if the number of measurements performed has exceeded a certain number of times of usage as taught/suggested by Lamego in order to utilize a calibration device that does not require a pump and/or motor, thereby reducing the size of the calibration device, reducing noise generated thereby (Lamego, ¶ [0007], ¶ [0023]), etc., and additionally notifiy a user when the calibration device, or a component thereof, needs to be replaced to continue to provide reliable calibration measurements (Lamego, ¶ [0053]). Additionally, since the sensing apparatus of Ting as modified already comprises means for processing data (Fig. 3, 18) and means for prompting a user (Fig. 3, 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Ting with the transmitter of the calibration device being configured to transmit the number data containing the number of measurements performed to the sensing apparatus upon completion of measurement by the first processor (e.g., together with determined blood pressure values), the receiver of the sensing apparatus being configured to receive the number data and comprising the second processor and prompter in order to enable the existing display of the sensing apparatus to provide a user with additional pertinent information, such as the above-noted need for replacement. Though Ting as modified does not expressly teach prompting replacement of the entire calibration device rather than a portion (e.g., reservoir) thereof, one of ordinary skill in the art would readily appreciate prompting replacement of the entire calibration device as an obvious, suitable alternative, particularly for calibration devices provided with non-replaceable components.

Response to Arguments
With respect to the prior art rejections, Applicant's arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 112, Applicant submits the failure determining limitations are not indefinite and, while the specification discloses different examples, the examples are clear. Specifically, Applicant contends, "recalibration may be performed, or a failure may be determined as occurring in the sensing apparatus when corresponding conditions are satisfied. As a matter of course, these are not applied at the same time" (Remarks, pgs. 9-11). 
The examiner respectfully disagrees. Applicant does not disclose recalibration may be performed (or is required), or likely failure may be determined "when corresponding conditions are satisfied," as Applicant asserts. Rather, Applicant discloses recalibration may be performed (or is required), or failure may be determined when the exact same conditions are satisfied, with no disclosure or guidance provided as to when one is performed (recalibration required) versus the other (likely failure determined), hence the indefiniteness. Specifically, Applicant discloses, the exact same data is compared to the exact same threshold and when a particular condition is met (difference greater than a threshold, TH3), recalibration is both required and is not performed (and likely failure determined). It is unclear how Applicant's contention that these are "not applied at the same time" clarifies anything. Firstly, there is no indication in the specification as filed that the conditions are not assessed at the same time. Secondly, it is unclear how assessing them at different times provides any clarity as to when likely failure is determined as opposed to recalibration being required, particularly as the specification discloses comparing the same difference(s) in data to the same threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 5,876,348 A (Sugo) teaches judging whether or not an absolute value of a difference between a blood pressure value measured by the blood pressure measuring means and a blood pressure value calculated by the calculating means at the time the blood pressure value has been measured exceeds a threshold, and measuring blood pressure again by controlling the blood pressure measuring means when the absolute value of the difference has been judged to exceed the threshold (e.g., claim 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791